Case 2:17-cr-00587-JMA Document 157 Filed 11/11/19 Page 1 of 5 PageID #: 1395

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
LTG                                                 610 Federal Plaza
                                                    Central Islip, New York 11722


                                                    November 10, 2019
UNDER SEAL
VIA ECF
The Honorable Joan M. Azrack
United States District Court
Eastern District of New York
924 Federal Plaza
Central Islip, New York 11722

              Re:     United States v. McPartland and Spota
                      Criminal Docket No. 17-CR-587 (JMA)

Dear Judge Azrack:

              The government respectfully submits this letter in response to the Court’s
November 9, 2019 Order, specifically, the portion of Order outlining the Court’s deferred
rulings concerning: (1) the entirety of Burke’s IAB file (the “IAB File”), including the
unsubstantiated allegations in the file; (2) defendant Spota’s representation of Burke; and (3)
the 2011 anonymous letter about Burke and the response from defendant Spota. 1

       Burke’s IAB File

               On February 19, 2019, the defense was provided with Burke’s entire IAB File,
which detailed twenty-one IAB investigations concerning Burke, between October 9, 1987 and
July 8, 2013. (Bates Nos. 146 - 2141). While the government marked the entirety of the IAB
File as an exhibit, the government only intends to use a select portion of the IAB File at trial,
namely; Bates Nos. 638-740 (IAB Case 93-152), Bates Nos. 875-876 (IAB Case 94-699) and
Bates Nos. 1675-1739 (IAB Case 99-41) 2 for reasons set forth in more detail below.

              IAB Case 93-152 (the “Rickenbacker Charges”)

             In IAB case 93-152, Burke was alleged to have engaged in the following
conduct as outlined in the March 22, 1995 Internal Correspondence from Sergeant Vincent


       1
              Govt. Ex. 924 is annexed hereto in response to the Court’s Order.
       2
              Copies of these files are annexed hereto as Exhibit “A, B & C.”
Case 2:17-cr-00587-JMA Document 157 Filed 11/11/19 Page 2 of 5 PageID #: 1396




Posillico 3 to Inspector John P. Henry:

              I.      Consumed crack cocaine

              II.     Failed to invoice crack cocaine, which came into his possession in the
                      performance of his duties.

              III.    Had a personal sexual relationship with Lowrita Rickenbacker, a
                      convicted felon known to be actively engaged in criminal conduct,
                      including the possession and sale of illegal drugs, prostitution and
                      larceny in the First Precinct area.

              IV.     Engaged in sexual acts with Rickenbacker in police vehicles while on
                      duty and in uniform.

              V.      Failed to safeguard his service weapon and other department property
                      and as a result, Lowrita Rickenbacker came to possess said weapon and
                      property for a period of time.

              VI.     Witnessed illegal conduct committed by Rickenbacker and others and
                      failed to take police action.

              VII.    Consumed alcoholic beverages while on duty and in uniform.

                The same memo outlines Sergeant Posillico’s substantiated findings (III, IV &
V), namely; that Burke had personal sexual relationship with Lowrita Rickenbacker, a
convicted felon known to be actively engaged in criminal conduct, including the possession
and sale of illegal drugs, prostitution and larceny in the First Precinct; engaged in sexual acts
with Rickenbacker in police vehicles while on duty and in uniform; and failed to safeguard his
service weapon and other department property and as a result, Lowrita Rickenbacker came to
possess said weapon and property for a period of time.

               Burke, represented by defendant Spota, worked out a deal to resolve the
Rickenbacker Charges pursuant to a Stipulation and Agreement in which Burke accepted
responsibility for his actions as determined by IAB, described as “conduct unbecoming an
officer,” and forfeited 15 days of accrued leave time as “punishment.” See Govt. Ex. 915(c).
The documents prove that in 1995 defendant Spota negotiated this settlement on Burke’s
behalf and communicated both verbally and in writing with Deputy Police Commissioner
Robert Kearon about the Rickenbacker Charges. See Govt. Exs. 915(a) and 915(b).

              IAB Case 94-699 (the “Firearm Theft”)


        3
              Posillico’s partner and superior, assigned to this matter, was Lieutenant Pat
Cuff.
                                               2
Case 2:17-cr-00587-JMA Document 157 Filed 11/11/19 Page 3 of 5 PageID #: 1397




              In an unrelated incident, Burke reported his home was burglarized on September
28, 1994, and a firearm stolen. See Exhibit B. In response to the report, IAB opened a file
“for informational purposes only.”


              IAB Case 99-41 (the “Prostitution Allegations”)

                IAB File 99-41 involves allegations that Burke was involved in a prostitution
ring, more particularly, that Burke was arranging for women to have sex for money with
various men, accepting protection money from the women involved in the prostitution ring,
and providing the women with drugs. This was an extremely embarrassing matter for Burke,
and, at that time, Pat Cuff, the Captain of IAB, reviewed and oversaw the matter. Ultimately,
the case was closed as unsubstantiated.

       The Anonymous Letter

               Also in discovery, the defense was provided with a copy of an anonymous letter
(Govt. Ex. 906) sent in early December 2011, after the November 2011 election of Steve
Bellone as County Executive, to several individuals responsible for selecting the new Police
Commissioner. The recipients included Kevin Law, Chairman of the Search Committee,
Regina Calcaterra, the co-chair of Bellone’s transition team and Newsday. The anonymous
letter, which contained a litany of bad acts alleged to have been committed by Burke, was
thereafter shared with, amongst others, Richard Shaffer, the Chairman of the Suffolk County
Democratic Committee and defendant Spota. Critically, the following allegation is contained
in the anonymous letter:

              When Burke was a Sergeant in the 1st Precinct, he was known to
              frequent prostitutes and on one of these occasions the prostitute
              stole his service firearm. In an effort to retrieve the weapon, he
              committed at least one armed home invasion.               He was
                                                   st
              subsequently transferred out of the 1 Precinct as a result of that
              case. (Emphasis added).

       Spota’s Letter in Response to the Anonymous Letter

              In response to the anonymous letter, defendant Spota penned a three-page letter
in defense of Burke. See Govt. Ex. 902. More specifically, in the letter, in defense of what
was clearly the Rickenbacker Charges, defendant Spota wrote the following:

              Inspector Burke’s off-duty firearm was stolen among other things
              during the commission of a burglary at his residence in
              Ronkonkoma in the early 1990s. The burglary was one amongst
              a series of burglaries involving forcible entry into residences.
              The firearm was subsequently recovered after a 911 call
              involving a bar fight at a licensed establishment. The serial
                                              3
Case 2:17-cr-00587-JMA Document 157 Filed 11/11/19 Page 4 of 5 PageID #: 1398




               number had been obliterated. This is entirely consistent with the
               likelihood that the burglary was committed by a person(s) who
               resided in the Ronkonkoma vicinity and not the 1st Precinct town
               of Babylon when Mr. Burke was then assigned. (Emphasis
               added).

               There is no evidence of an armed home invasion (reported
               incidents/credible witnesses) being committed by Mr. Burke
               whatsoever. Any such allegation is entirely false.

                                           Argument

              The government seeks to introduce the three portions of Burke’s IAB File
detailed supra, the anonymous letter and defendant Spota’s response for two reasons.

                First, IAB File 93-152 (the Rickenbacker Charges) and IAB File 99-41 (the
Prostitution Allegation) are each matters in which Pat Cuff was involved. These files are
critical to help explain to the jury why, in Hickey’s mind: (1) Cuff was dubbed an “enemy;”
(2) Burke and the defendants undertook certain acts in 2005 in relation to Cuff’s son; and (3)
Burke demoted Cuff in 2012. Moreover, this evidence is necessary to explain the state of
mind of Hickey and the other co-conspirators and to complete the story of the charged
conspiracy. Hickey will testify that he knew of Burke’s past and Cuff’s involvement in the
IAB matters and understood that this was the basis for Cuff’s “enemy” status, a status Hickey
went to great lengths to avoid, as he feared for himself and his family if he did not do as he
was told in connection with the cover-up of the assault of Loeb. Finally, this evidence will
demonstrate to the jury a crucial fact - that the defendants considered Burke’s enemies their
enemies - a fact which was well-know and understood by all police officer witnesses and
critical to explain their involvement in the conspiracy.

               Second, IAB File 93-152 (the Rickenbacker Charges), IAB File 94-699 (the
Firearm Theft), the anonymous letter and defendant Spota’s letter in response, are all
significant pieces of evidence as, together, they prove that: (1) defendant Spota represented
Burke in 1993; (2) defendant Spota knew full-well the details of the Rickenbacker Charges;
(3) defendant Spota knew Burke admitted to the Rickenbacker Charges; and (4) in 2011, in
response to the anonymous letter, defendant Spota intentionally and purposefully lied,
misrepresented and misdirected the facts to protect Burke and ensure Burke was promoted to
Chief of Department.

                To the end, while it is clear that the portion of the anonymous letter cited supra
referred to the Rickenbacker Charges, instead of ignoring the allegation or responding to it
truthfully, defendant Spota utilized another totally unrelated incident; the theft of Burke’s off-
duty firearm, on a altogether different occasion, and lied to the head of the Police
Commissioner Search Committee. It is obvious that defendant Spota did so to both protect
Burke and ensure that Burke was named Chief of the Department, which of course he was,
with the backing of the sitting District Attorney. In other words, this is proof that defendant
                                                  4
Case 2:17-cr-00587-JMA Document 157 Filed 11/11/19 Page 5 of 5 PageID #: 1399




Spota lied and covered up for Burke. It is compelling evidence of the lengths defendant Spota
went to protect Burke and it is critical to complete the story of the charged conspiracy. The
evidence proves that defendant Spota went to superhuman lengths to ensure that Burke would
be named Chief of Department, thus, when the Federal Investigation threatened to derail
Burke’s career, defendant Spota utilized all the significant tools at his disposal to protect
Burke. This is absolute incontrovertible evidence of Spota’s state of mind, critical to refute
his now defense that he believed Burke was innocent because Burke lied to him about his
involvement in the assault.

                In sum, this evidence is admissible as relevant to the state of mind of the co-
conspirators, is critical to prove Hickey’s reasons for taking actions to cover-up the assault of
Loeb, is probative of motive and the close relationship between the defendants and Burke and
is direct proof of defendant Spota’s state of mind, motive and intent.

                                          Conclusion

             For all of these reasons, the Court should permit the introduction of the portions
of Burke’s IAB File as set forth supra, and the anonymous letter and defendant Spota’s
response.

              Thank you for your consideration.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                            By:                  /s/
                                                    Lara Treinis Gatz
                                                    Nicole Boeckmann
                                                    Justina Geraci
                                                    Michael Maffei
                                                    Assistant U.S. Attorney


cc.    Defense Counsel




                                               5
